Citation Nr: 1128615	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for arthritis of the right knee, rated as 10 percent disabling since April 1, 2010 and as 20 percent disabling prior to that date, with a temporary 100 percent rating for surgical treatment necessitating convalescence for the period between June 19, 2006 and August 1, 2006 and for the period between February 11, 2010 and March 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to August 1992 and from September 1997 to August 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which continued a 10 percent rating for arthritis of the right knee.  The 10 percent rating had been in effect since May 1, 2001.

In an August 2006 rating decision, the RO increased the rating for right knee arthritis with strain to 20 percent, effective July 23, 2004.  

In an October 2010 rating decision, the RO decreased the evaluation for arthritis of the right knee, with right knee strain, to 10 percent, effective April 1, 2010.  In the same rating decision, the RO granted a separate 30 percent rating for instability of the right knee, effective April 1, 2010.

In January 2009, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

In February 2009, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to April 1, 2010, the Veteran's right knee disability was manifested by limitation of flexion to 30 degrees without limitation of extension, instability or ankylosis.

2.  For the period beginning April 1, 2010, the Veteran's right knee disability has been manifested by extension limited to 25 degrees, limitation of flexion to 70 degrees, and severe instability; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  For the period beginning July 23, 2004 and ending April 1, 2010, the criteria for a rating in excess of 20 percent for arthritis of the right knee, with right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261 (2010).

2.  The criteria for a rating of 30 percent, but no more, for arthritis of the right knee, with right knee strain have been met since April 1, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261.

3.  The criteria for a separate rating for right knee instability or subluxation were not met prior to April 1, 2010; and the crieteria for a rating in excess of 30 percent for right knee instability or subluxation were not met on or after April 1, 2010.  April 1, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  In an August 2004 letter, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claims, in March 2006 and May 2008 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 and May 2008 letters were sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case and rating decisions issued in September 2005, August 2006, November 2006, December 2006, September 2008, January 2010, June 2010, October 2010 and April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  The Veteran was also provided proper VA examinations in August 2004, February 2006, May 2009 and September 2010, to evaluate his right knee disability and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in September 2010.  

In this regard, the evidence of record shows that the Veteran reported that he underwent right knee surgery in December 2010.  In a February 2011 letter, the RO requested that the Veteran provide the treatment records for the surgery or in the alternative, that he complete a VA Form 21-4142 Authorization and Consent to Release Information, so that the records could be obtained on his behalf.  There is no indication in the record that he responded.  There is no other evidence of record showing that the Veteran underwent right knee surgery in December 2010 or that his disability has changed since the September 2010 examination.

The Board's remand sought to afford the Veteran a current VA examination.  The agency of original jurisdiction substantially complied with these instructions by providing the Veteran examinations in May 2009 and September 2010.  The Board's remand instructed the examiner to opine as to the severity of any instability.  The May 2009 examiner did not find instability, hence no opinion as to its severity could have been provided.  The September 2010 examiner found instability but did not report its severity.  Since, the Veteran has been granted the maximum rating for instability, based on a conclusion that it is severe; the examiner's failure to provide the opinion is harmless, and there was substantial compliance with the remand instructions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered; it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Period beginning July 23, 2004 and ending April 1, 2010.

Private treatment records show that in May 2004, the Veteran had full range of motion and no instability.  In July 2004, he again had full range of motion.  On VA examination in August 2004, range of motion was from 0-130 degrees, with end-range pain, and tests for instability were negative.  The examiner also noted that there was no evidence of fatigue, weakness or lack of endurance following repetitive use.  On VA examination in February 2006, flexion was from 0-130 degrees, with only mild pain reported at the end; extension was full.  

Range of motion was additionally limited by 10 degrees and there was a mild increase in weakness, fatigue and lack of endurance following repetitive use, but the decrease in range of motion was only noted to be 10 degrees, which means that the Veteran was still able to demonstrate at least 120 degrees of flexion and 10 degrees of extension, much more than what is required for a rating in excess of 20 percent under Diagnostic Codes 5260 and 5261.  

Furthermore, medial and lateral collateral ligaments were intact; anterior and posterior cruciate ligaments were intact; Lachman and Drawer tests were negative; medial and lateral meniscus were intact; and McMurray's test was negative.  On VA examination in May 2009, flexion was from 0-120 degrees, limited by pain at 120 degrees and extension was full.   Again, there was no evidence of instability.  Outpatient treatment records from the VA Medical Center in Philadelphia, Pennsylvania dated from January 2008 to December 2009 show that menisci, cruciate ligaments, the extensor mechanism of the knee and other support and stabilizing structures of the knee were normal.  Private treatment records from CR, MD indicate that in March 2009 show that the Veteran had full range of motion.  Private treatment records from CR, MD show that in February 2010, following his right knee arthroscopy, the Veteran was noted to have "excellent" stability.  

As there is no evidence on VA examination or during VA outpatient treatment or private treatment of flexion limited to 15 degrees, extension limited to 20 degrees or instability of the right knee during this period, an evaluation in excess of 20 percent is not warranted.

The Board also notes that although the Veteran reported in May 2009 that his right knee disability had a mild effect on his ability to complete activities of daily living, there is no evidence showing that his range of motion was additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  Accordingly, an increased rating under the criteria set forth in DeLuca is not warranted.

There is also no evidence of impairment of the tibia and fibula, or genu recurvatum of the right knee to warrant a separate rating under Diagnostic Codes 5256, 5262, and 5263.

All other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, have been considered as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no basis to assign higher schedular rating.  

In this regard, the Board notes that the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5002.  

Gouty arthritis is evaluated under Diagnostic Codes 5002 and 5017.  Diagnostic Code 5017 requires evaluation of gout under Diagnostic Code 5002, which assigns various ratings based on whether arthritis, rheumatoid, is an active process or it is manifested by chronic residuals.  For active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  

A 60 percent rating is assigned where manifestations less than commensurate with criteria for a 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned with constitutional manifestations associated with active joint involvement, totally incapacitating.

For chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes.  A note to the code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.

The Veteran was diagnosed with gouty arthritis in 2009.  There is no evidence of gout prior to that time.  Furthermore, besides being listed in the Veteran's VA problem list, there is no evidence of active gouty arthritis since 2009.  In fact, there was no diagnosis of gouty arthritis made during the Veteran's most recent VA examination in September 2010.  Accordingly, the Board finds that the Veteran's gouty arthritis should not be rated as an active process under Diagnostic Code 5002.  The Veteran has already been rated under Diagnostic Codes 5260 and 5261 for limitation of motion of the right knee, which is the only chronic residual of the Veteran's right knee arthritis noted during this period.  

The Board notes further that although the Veteran has been noted on examination to have scars on the medial and lateral aspect of the right knee, as the scars have not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or superficial and covering an area of 144 square inches or greater; a separate rating under Diagnostic Codes 7800-7805 is also not warranted.  The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id. The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

Accordingly, the Board finds that for the reasons and bases stated above, an evaluation in excess of 20 percent is not warranted prior to April 1, 2010.  

Period beginning April 1, 2010

On examination in September 2010, the Veteran demonstrated extension limited to 5 degrees.  However, he experienced pain from 5 degrees to 25 degrees.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  This finding suggests that the Veteran has functional impairment that would equate to a 30 percent rating for limitation of motion under Diagnostic Code 5261.  Therefore, with consideration of the Deluca factors and the reports of pain from 5 to 25 degrees of extension, and resolving reasonable doubt in the Veteran's favor, the Board reads the evidence as showing functional impairment that is equivalent to limitation of extension to at least 20 degrees, and grants a 30 percent rating for the right knee disability beginning April 1, 2010, the day following the Veteran's last period of convalescence.

There was evidence of instability on examination in September 2010.  As noted above, the Veteran was granted a separate 30 percent rating for severe instability under Diagnostic Code 5257 in the October 2010 rating decision, effective April 1, 2010.  This is the maximum rating available for instability of the knee.  A higher evaluation is only available if an extraschedular evaluation is warranted.  See 38 C.F.R. § 4.87a (2010).  

There is no evidence showing that beginning April 1, 2010, the Veteran's range of motion was additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  Accordingly, an increased rating under the criteria set forth in DeLuca is not warranted.

Furthermore, the Veteran indicated in his February 2010 Form 646 that the award of a 30 percent rating for his right knee disability would satisfy the appeal.


Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114-15.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an initial rating where unemployability is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).

In this case there is no evidence that the Veteran's service-connected right knee disability has caused unemployability.  For the duration of the appeal, the Veteran has reported that he was employed on a full-time basis.  The August 2004 examination report shows that he reported that he worked as a supervisor for Comcast, although he was no longer able to work in the field and had to take frequent breaks.  The February 2006 VA examiner noted that the Veteran's right knee condition did not affect his usual occupation, in that he was working a light office job.  On VA examination in May 2009, he reported that his right knee disability had a mild to moderate effect on his employment, in that he had increased pain after sitting at a desk for a long time or standing for long periods, but he was working as a supervisor for Comcast.  

The September 2010 examination report shows that the Veteran reported that he worked full-time as a supervisor for Comcast, in a sedentary position.  As there is no evidence of unemployability further consideration of entitlement to TDIU is not required.


ORDER

For the period beginning July 23, 2004 and ending April 1, 2010, a rating in excess of 20 percent for arthritis of the right knee, with right knee strain is denied.

A 30 percent rating is granted for arthritis of the right knee, with right knee strain, beginning April 1, 2010.

A rating in excess of 30 percent for right knee instability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


